     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 1 of 26



                   United States District Court
                     District of Massachusetts


                                   )
David Turner, et al.,              )
                                   )
          Plaintiffs,              )
                                   )
          v.                       )     Civil Action No.
                                   )     20-11006-NMG
Schneider Electric Holdings,       )
Inc., et al.,                      )
                                   )
          Defendants.              )
                                   )



                         MEMORANDUM & ORDER

GORTON, J.

     Plaintiffs are seven current and former employees of

Schneider Electric Holdings, Inc. (“Schneider Electric”) who are

participants in the Schneider Electric 401(k) Plan (“the Plan”).

They filed the instant action on behalf of the Plan against

Schneider Electric, the two committees that oversee the Plan

(collectively with Schneider Electric, “Schneider”) and Aon

Hewitt Investment Consulting, Inc. (“AHIC”), the Plan’s

investment manager (collectively, “defendants”).

     In their complaint, plaintiffs bring a variety of claims

under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. §§ 1001 et seq., arising out of alleged


                                  -1-
        Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 2 of 26



improper investment decisions which resulted in losses to

participants’ retirement savings and excessive administrative

fees.    Pending before the Court are the motions of Schneider and

AHIC to dismiss plaintiffs’ complaint. 1

I.   Factual Background

     Schneider Electric is a North American subsidiary of a

multinational energy technology company.          It maintains the Plan

as part of its employee benefits package, whereby its workers

may contribute toward their retirement.         The Plan is now worth

over $3.7 billion, making it one of the largest defined

contribution plans in the country.         The Schneider Electric

Holdings, Inc. Benefits Committee (“Benefits Committee”)

operates and administers the Plan, while the Schneider Electric

Holdings, Inc. Investment Committee (“Investment Committee”)

manages the assets.

     Since the inception of the Plan in 2010, Schneider has

contracted with Vanguard Group, Inc. (“Vanguard”) to provide

recordkeeping and managed account services.          Schneider also

retained AHIC to provide investment consulting services on

behalf of the Plan until January, 2016, at which point AHIC


1 Plaintiffs filed an “Amended Complaint” in September, 2020
(Docket No. 45) but that is simply an unredacted version of the
original complaint filed in May, 2020 (Docket No. 1).

                                     -2-
        Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 3 of 26



became the Plan’s discretionary investment manager.           In its new

role, AHIC was permitted to select and divest of Plan

investments but Schneider retained the right to select

additional investment options not recommended or administered by

AHIC.

     In February, 2017, AHIC replaced several existing Plan

investment options, namely Vanguard target date funds, with its

own collective investment trusts.          Those trusts included the Aon

Hewitt Index Retirement Solution passively-managed target date

funds (“the Aon target date funds”) as well as the actively-

managed Aon Hewitt Growth, Income and Inflation Strategy Funds

(“the Aon actively-managed funds”) (collectively, “the Aon

Trusts”).     In October, 2017, Schneider exercised its right to

add additional investment options to the Plan by including five

new Vanguard index funds.

     Plaintiffs allege that the defendants replaced well-

performing funds with the Aon Trusts for their own financial

gain rather than to benefit Plan participants.          According to

plaintiffs, investments in the Aon Trusts have cost the Plan

participants millions of dollars in retirement savings.




                                     -3-
      Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 4 of 26



II.   Procedural Background

      Plaintiffs filed suit in this Court on May 26, 2020.         They

seek to represent a putative class of all participants and

beneficiaries of the Plan since May 26, 2014, and to recover all

losses to the Plan resulting from defendants’ purported breaches

of their fiduciary duties.

      In their complaint, plaintiffs claim that defendants

breached their fiduciary duties and violated ERISA’s prohibition

of certain transactions by causing the Plan to invest in

proprietary Aon Hewitt collective investment trusts (Counts I,

VI and VII).   Plaintiffs also contend that Schneider,

specifically, failed to monitor the Plan’s other fiduciaries

(Count V) and caused the Plan to pay unreasonable investment

management fees (Count II), recordkeeping fees (Count III), and

managed account fees (Count IV).

      Schneider and AHIC filed separate motions to dismiss

plaintiffs’ complaint pursuant to Fed. R. Civ. P. 12(b)(6) in

August, 2020, which plaintiffs timely opposed.

III. Motions to Dismiss

      Although several counts are asserted against Schneider and

AHIC together, defendants have filed separate motions to

dismiss.   In the interest of brevity and efficiency, to the

                                   -4-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 5 of 26



extent the parties’ arguments overlap, they will be addressed

together.

     A.     Legal Standard

     To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).      In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.

Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).    Here, that includes the Investment Management

Agreement (“IMA”) between Schneider and AHIC, which is

referenced in the complaint and central to plaintiffs’ claims.

     Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000).    If the facts in the claim are sufficient to

state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.




                                  -5-
      Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 6 of 26



      Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).         Threadbare

recitals of legal elements which are supported by mere

conclusory statements do not suffice to state a cause of action.

Id.

      B.   Count I – Breach of fiduciary duties arising from the
           selection of the Aon Trusts

      Plaintiffs allege that defendants breached their fiduciary

duties of loyalty and prudence by removing Vanguard funds from

the Plan’s investments and replacing them with Aon funds that

had insufficient or nonexistent performance histories.

Defendants respond that Count I fails to state a claim that they

breached either duty.

           1.   Duty of prudence

      ERISA establishes a duty of prudence, requiring that a

fiduciary act

      with the care, skill, prudence, and diligence under the
      circumstances then prevailing that a prudent man acting in
      a like capacity and familiar with such matters would use in
      the conduct of an enterprise of a like character and with
      like aims.

29 U.S.C. § 1104(a)(1)(B).     When examining an alleged breach of

the duty of prudence the key question is “whether the fiduciary

took into account all relevant information” in performing its

                                   -6-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 7 of 26



duties under ERISA. Moitoso v. FMR LLC, 451 F. Supp. 3d 189, 204

(D. Mass. 2020) (internal citations and quotation marks

omitted).   Although there is no specific set of factors that

fiduciaries must evaluate when considering investments, the duty

of prudence requires them to “employ appropriate methods to

investigate the merits of the investment.” Id. at 204-05.

Furthermore, that duty “involves a continuing duty to monitor

investments and remove imprudent ones.” Tibble v. Edison Int’l,

135 S. Ct. 1823, 1829 (2015).

     Defendants correctly state that plaintiffs cannot support

their claim of imprudence by retroactively comparing the

performance of the Aon Trusts to other funds.       The test of

prudence “is one of process rather than ultimate investment

performance and cannot be measured in hindsight.” Velazquez v.

Mass. Fin. Servs. Co., 320 F. Supp. 3d 252, 259 (D. Mass. 2018)

(citing Bunch v. W.R. Grace & Co., 555 F.3d 1, 7 (1st Cir.

2009)).   The Court likewise concurs with defendants that

performance comparisons between funds that differ in investment

strategy and asset allocation are particularly unavailing. See

Davis v. Washington University in St. Louis, 960 F.3d 478, 486

(8th Cir. 2020) (comparing funds with different strategies does

not demonstrate imprudence).



                                  -7-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 8 of 26



     Nevertheless, even if a plaintiff does not “directly

address” the process by which a plan is managed,

     a claim alleging a breach of fiduciary duty may still
     survive a motion to dismiss if the court, based on
     circumstantial factual allegations, may reasonably infer
     from what is alleged that the process was flawed.

Moreno v. Deutsche Bank Ams. Holding Corp., No. 15 Civ. 9936,

2016 U.S. Dist. LEXIS 142601, at *16-17 (S.D.N.Y. Oct. 13,

2016); see also Sweda v. Univ. of Pa., 923 F.3d 320, 332 (3d

Cir. 2019).

     Here, the duty of prudence claim does not rest solely on

the performance of the Aon Trusts in hindsight.        Instead,

plaintiffs assert that the selection of the Aon Trusts was

imprudent because, at the time they were selected, the funds had

insufficient performance histories upon which they could be

evaluated.    Plaintiffs declare that a prudent fiduciary would

not have selected investment options that completely lack

performance histories, such as the Aon target date funds,

especially when the Vanguard funds they replaced produced

“consistent and strong performance” and charged far lower fees.

     Plaintiffs note moreover that the funds chosen were AHIC’s

proprietary funds and suggest that the process by which AHIC

selected investments for the Plan was tarnished by a desire to

promote its new funds and to benefit itself.       Such allegations

                                  -8-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 9 of 26



sufficiently state a claim for breach of the duty of prudence.

See Pledger v. Reliance Trust Co., 240 F. Supp. 3d 1314, 1326-27

(N.D. Ga. 2017) (“[A]n allegation that a fiduciary chose

investment options with poor performance histories as opposed to

other better performing alternatives states a claim for

fiduciary breach when there is also an allegation that the

choice benefitted one or more corporate or fiduciary interests

over those of the plan”); Krueger v. Ameriprise Fin., Inc., No.

11-cv-02781, 2012 U.S. Dist. LEXIS 166191, at *28-31 (D. Minn.

Nov. 20, 2012).

     Defendants protest that, with respect to the assertion that

they were imprudent to purchase the purportedly higher priced

Aon Trusts, “nothing in ERISA requires every fiduciary to scour

the market to find and offer the cheapest possible fund.” Hecker

v. Deere & Co., 556 F.3d 575, 586 (7th Cir. 2009).        Even so,

“cost-conscious management is fundamental to prudence in the

investment function.” Tibble, 843 F.3d at 1197-98 (quoting

Restatement (Third) Of Trusts § 90, cmt. b).       Courts have found

that plaintiffs stated a claim for breach of fiduciary duty

where the chosen investments were more expensive than other

available funds. See, e.g., Moreno, 2016 U.S. Dist. LEXIS

142601, at *17-18(denying motion to dismiss as to breach of

fiduciary duty where the complaint alleged that “proprietary

                                  -9-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 10 of 26



index funds offered by the Plan charged fees that were excessive

compared with similar investment products offered by Vanguard”).

     Accepting the allegations in the complaint as true,

plaintiffs raise “a plausible inference that the process for

selecting or monitoring the [Aon Trusts] was deficient.” Reetz

v. Lowe’s Cos., No. 5:18-CV-00075, 2019 U.S. Dist. LEXIS 151794,

at *17 (W.D.N.C. Sept. 5, 2019).      Accordingly, defendants’

motions with respect to plaintiffs’ claim for breach of the duty

of prudence in Count I will be denied.

            2.   Duty of loyalty

     ERISA also establishes a duty of loyalty, requiring that a

fiduciary

     discharge his duties with respect to a plan solely in the
     interest of the participants and beneficiaries and for the
     exclusive purpose of: providing benefits to participants
     and their beneficiaries; and defraying reasonable expenses
     of administering the plan.

29 U.S.C. § 1104(a)(1)(A).     Plaintiffs who claim disloyalty must

show that defendants failed to act in the best interests of plan

participants and

     [i]t is not enough for a plaintiff to identify a potential
     conflict of interest from the defendant’s investment in its
     own proprietary funds.




                                   -10-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 11 of 26



Moitoso v. FMR LLC, 451 F. Supp. 3d 189, 204 (D. Mass. 2020).

Instead, plaintiffs must demonstrate that “the fiduciary’s

subjective motivation” was improper. Id.

     Plaintiffs’ theory that Schneider allowed the Plan to

invest in the Aon Trusts in exchange for reduced fees for its

other corporate benefit plans is entirely speculative.         The only

factual allegation in support of that theory is that the fees

charged to Schneider by AHIC declined following the addition of

the Aon Trusts to the Plan’s investment lineup in 2017.         As

Schneider points out in its opposition, however, “mere

coincidence in timing is not evidence of causation.”

Furthermore, as AHIC emphasizes, plaintiffs fail to allege that

AHIC offered more favorable rates for the services provided to

Schneider’s corporate plans but instead claim only that the

total amount that Schneider paid decreased.       Plaintiffs’

allegations as to the “long-standing business relationship”

between Schneider and AHIC do not rise above speculation and

merely raise the “sheer possibility” that Schneider acted

unlawfully, which is insufficient to state a claim. Iqbal, 556

U.S. at 678.

     With respect to AHIC, however, plaintiffs plausibly allege

that it breached its duty of loyalty by selecting its own funds



                                  -11-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 12 of 26



for the Plan’s investment lineup.        Although the IMA between AHIC

and Schneider indicates that AHIC did not earn additional

compensation by investing in the proprietary funds, AHIC

concedes that its banking affiliate Aon Trust Company LLC

(“ATC”) was paid a trustee fee after the addition of the Aon

Trusts to the Plan’s investments.        Aside from direct monetary

gain, plaintiffs also allege that AHIC received indirect

benefits from the use of Plan assets to promote its new

investment products and to increase its investment management

business.

     AHIC insists that plaintiffs fail to demonstrate that its

primary motive was corporate financial gain and, in any event, a

fiduciary is not prohibited from taking actions that

incidentally benefit the fiduciary.        Nevertheless, the complaint

contains a multitude of allegations asserting that the

investment of Plan assets in the Aon Trusts was imprudent

resulting in financial gain to AHIC and financial loss to Plan

participants.   Taken together, such allegations raise a

plausible inference that AHIC had an improper motive and failed

to act “solely in the interest of” the Plan’s participants in

violation of § 1104(a)(1).




                                  -12-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 13 of 26



     Accordingly, the disloyalty claim in Count I will be

dismissed as to Schneider but not as to AHIC.

     C.   Count II – Breach of fiduciary duties arising from
          unreasonable investment management fees

     Plaintiffs next allege that Schneider breached its

fiduciary duties of loyalty and prudence when it selected and

retained higher-cost share classes of funds with excessive

investment management fees instead of identical, lower-cost

share classes of the same funds.      According to plaintiffs, the

decision to offer higher-cost shares purportedly caused

participants in the Plan to incur substantial losses of

retirement savings.

     With respect to the claim of imprudence, this session has

previously held that an allegation that plan fiduciaries failed

to obtain identical lower-cost investment options is sufficient

to state a cause of action at the pleading stage. See Tracey v.

MIT, No. 16-11620-NMG, 2017 U.S. Dist. LEXIS 165070, at *6-7 (D.

Mass. Oct. 4, 2017) (where similar alleged conduct was found to

be, if proved, wanting of the ‘care, skill and prudence’

required by ERISA).    Therefore, the duty of prudence claim in

Count II may proceed.

     Dismissal of plaintiffs’ disloyalty claim is, however,

again appropriate.    Even after drawing all reasonable inferences

                                  -13-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 14 of 26



in favor of plaintiffs, the complaint is devoid of plausible

allegations that Schneider intended to benefit itself or AHIC

through the selection of higher-cost shares.        Although

plaintiffs aver that Schneider allowed AHIC to invest Plan

assets in its proprietary funds in exchange for reduced fees,

the Court has already concluded that such allegations are

insufficient to state a claim of disloyalty.        Without specific

factual allegations regarding Schneider’s self-serving motive,

plaintiffs do not state a cause of action for breach of the duty

of loyalty. See Sacerdote v. New York Univ., No. 16-CV-6284

(KBF), 2017 WL 3701482, at *5 (S.D.N.Y. Aug. 25, 2017) (“[T]o

implicate the concept of ‘loyalty,’ a plaintiff must allege

plausible facts supporting an inference that the defendant acted

for the purpose of providing benefits to itself or someone

else.”).

     Accordingly, plaintiffs have stated a plausible claim of a

breach of the duty of prudence, but not the duty of loyalty, in

Count II.

     D.     Counts III and IV – Breach of fiduciary duties arising
            from excessive recordkeeping and managed account fees

     In Counts III and IV, plaintiffs allege that Schneider

breached its fiduciary duties by causing the Plan to incur




                                  -14-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 15 of 26



unreasonably large fees for Vanguard’s recordkeeping and managed

account services.

          1.    Duty of loyalty

     Schneider first asserts that the duty of loyalty claim in

Count III should be dismissed because plaintiffs have pled no

facts indicating that the Plan’s fiduciaries were motivated by

anything other than the best interests of the participants in

dealing with Vanguard.

     The Court concludes that plaintiffs have not adequately

pled a breach of the duty of loyalty with respect to

administrative expenses.    To state such a claim, plaintiffs were

obliged to allege that Schneider acted “based on anything other

than the best interest of the Plan participants” or that

Schneider’s “operative motive was to further its own interests”

in negotiating Vanguard’s fees. Ramos v. Banner Health, 461 F.

Supp. 3d 1067, 1125 (D. Colo. 2020) (internal citations

omitted); see also Sacerdote, 2017 WL 3701482, at *5.         The

complaint contains no such allegations.       Rather, the duty of

loyalty claim “hinge[s] entirely on the prudence-based

allegations.” Terraza v. Safeway Inc., 241 F. Supp. 3d 1057,

1070 (N.D. Cal. 2017) (internal citation omitted).




                                  -15-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 16 of 26



     Therefore, the duty of loyalty claims in Counts III and IV

will be dismissed.

          2.    Duty of prudence

     Fiduciaries have a general duty to monitor recordkeeping

expenses and, more generally, they have a prudential duty to be

cost-conscious in the administration of a plan. Moitoso v. FMR

LLC, 451 F. Supp. 3d 189, 213 (D. Mass. 2020); Tibble v. Edison

Int’l, 843 F.3d 1187, 1197-98 (9th Cir. 2016).        ERISA

fiduciaries breach their duty of prudence “by failing diligently

to investigate and monitor recordkeeping expenses” as well as

other administrative expenses. Moitoso, 451 F. Supp. 3d at 213;

Ramos v. Banner Health, 461 F. Supp. 3d 1067, 1132 (D. Colo.

2020) (“[I]t is incumbent on the fiduciary to engage in a

process that results in a strong understanding of the amount of

recordkeeping and administrative fees paid, the services

provide[d] for that payment, and how that pricing relates to the

market.”).

     With respect to Count III, the participants allege that

Schneider acted imprudently by failing to conduct a competitive

bidding process for the Plan’s recordkeeping services, causing

the Plan to pay unreasonable fees.       They also assert that

Schneider did not leverage the Plan’s size to negotiate lower


                                  -16-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 17 of 26



fees and failed to monitor Vanguard’s compensation.         Such

allegations are sufficient to state a claim that Schneider

breached its duty of prudence regarding Vanguard’s recordkeeping

fees. See, e.g., Sweda v. Univ. of Pa., 923 F.3d 320, 331-32 (3d

Cir. 2019) (concluding that identical allegations stated a claim

for a breach of fiduciary duty).

     Schneider insists that ERISA does not require a fiduciary

to solicit competitive bids but this session has already

rejected that contention. See Tracey, 2017 U.S. Dist. LEXIS

165070, at *8 (“As part of the ‘prudent man standard’ one would

expect a fiduciary to obtain bids at some point[.]”).         Schneider

further protests that plaintiffs do not, in fact, allege a

failure to conduct competitive bidding.       The complaint clearly

states, however, that Schneider caused the Plan to incur

unreasonable fees “[b]y failing to . . . obtain competitive bids

for the Plan’s recordkeeping services.”

     As to Count IV, plaintiffs similarly state a claim that

Schneider breached its duty of prudence.       They allege that

Schneider did not solicit competitive bids for managed account

services and subsequently failed to monitor and control the fees

for such services.    As noted above, such allegations adequately

state a claim for a breach of fiduciary duty. See, e.g., Sweda,



                                  -17-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 18 of 26



923 F.3d at 331-32.    Plaintiffs also aver that the Plan’s

managed account fees were unreasonably high for the services

rendered and proffer specific comparisons to cheaper services

“at least equal to the quality of Vanguard’s services,”

bolstering the adequacy of the allegations in Count IV. See

Ramos, 461 F. Supp. 3d at 1132 (“A high fee alone does not

mandate a conclusion that recordkeeping fees are excessive;

rather, fees must be evaluated relative to the services

rendered.”) (internal quotation marks and citation omitted).

     Accordingly, dismissal of the duty of prudence claims in

Counts III and IV is unwarranted.

     E.   Count V - Failure to monitor fiduciaries

     In Count V, plaintiffs allege that Schneider failed to

monitor the other fiduciaries of the Plan in accordance with

ERISA’s fiduciary standards.

     The duty to monitor claim is a derivative of plaintiffs’

other fiduciary duty claims. See Velazquez v. Mass. Fin. Servs.

Co., 320 F. Supp. 3d 252, 260 (D. Mass. 2018).        To the extent

plaintiffs have plausibly alleged that defendants breached their

fiduciary duties directly, plaintiffs have also plausibly

alleged that defendants have breached their duty to monitor.




                                  -18-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 19 of 26



     Because plaintiffs have sufficiently pled a breach of

Schneider’s duty of prudence in Counts I, II, III and IV, Count

V may proceed with respect to those claims.

     F.   Counts VI and VII – Prohibited transactions

          1.    Against Schneider (Count VI)

     In Count VI, plaintiffs contend that Schneider violated

ERISA’s ban on certain transactions under 29 U.S.C.

§ 1106(a)(1)(A), (C) and (D) by using Plan assets to compensate

AHIC and promote the Aon Trusts.

     Schneider first submits that it cannot be held liable under

§ 1106(a)(1) for using Plan assets to compensate AHIC because

AHIC was not a “party in interest” when it was hired as the

Plan’s investment manager.

     The prohibited transactions under § 1106(a)(1)(A)-(D)

“necessarily involve two parties: the fiduciary and the party in

interest.” Reich v. Stangl, 73 F.3d 1027, 1031 (10th Cir. 1996);

see also Sellers v. Anthem Life Ins. Co., 316 F. Supp. 3d 25, 34

(D.D.C. 2018) (Section 1106(A)-(D) prohibits such transactions

only with respect to “a party in interest”).        ERISA defines a

“party in interest” as, inter alia, “a person providing services

to [a] plan.” 29 U.S.C. § 1002(14)(A)-(B).




                                  -19-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 20 of 26



     Schneider claims that it would be “absurd” to hold a Plan’s

fiduciary responsible for “negotiat[ing] with an existing

service provider to expand the relationship.”        Although ERISA

does not proscribe a plan from paying an unrelated party for

services, the statute does prohibit service relationships with

persons who are “parties in interest” by virtue of some other

relationship. Sellers v. Anthem Life Ins. Co., 316 F. Supp. 3d

25, 34 (D.D.C. 2018).    The allegations in the complaint

demonstrate that AHIC was not an “unrelated party” because,

according to plaintiffs, it had provided consulting services to

the Plan for several years prior to becoming the Plan’s

investment manager.    Therefore, plaintiffs plausibly allege that

AHIC provided services to the Plan and was, in fact, a party in

interest for the purposes of § 1106(a)(1).

     Schneider next asserts that the decision to invest Plan

assets in the Aon Trusts is exempt from the ERISA ban on

prohibited transactions under 29 U.S.C. § 1108(b)(8).

     Section 1108(b) enumerates several transactions exempted

from the prohibitions of § 1106.      One subsection, which

Schneider contends is relevant here, exempts any transaction

between a plan and a collective trust fund maintained by a bank

or trust company if



                                  -20-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 21 of 26



     (A) the transaction is a sale or purchase of an interest in
     the fund,

     (B) the bank, trust company, or insurance company receives
     not more than reasonable compensation, and

     (C) such transaction is expressly permitted by the
     instrument under which the plan is maintained, or by a
     fiduciary (other than the bank, trust company, or insurance
     company[,] or an affiliate thereof) who has authority to
     manage and control the assets of the plan.

29 U.S.C. § 1108(b)(8).

     Plaintiffs first submit that the exemptions in § 1108 are

affirmative defenses which they are not required to refute at

the pleading stage. See, e.g., Braden v. Wal-Mart Stores, Inc.,

588 F.3d 585, 600-01 (8th Cir. 2009).       In the First Circuit,

however, “an affirmative defense may serve as a basis for

dismissal under Rule 12(b)(6).” U.S. ex rel. Winkelman v. CVS

Caremark Corp., 827 F.3d 201, 207 (1st Cir. 2016).         Although

defendants must ultimately prove the exemption in § 1108(b)(8),

plaintiffs “must plead something to show why the exemption would

not apply.” Velazquez, 320 F. Supp. 3d at 260; see also Bekker

v. Neuberger Berman Grp. LLC, No. 16 CV 6123-LTS-BCM, 2018 U.S.

Dist. LEXIS 166690, at *22 (S.D.N.Y. Sept. 27, 2018) (“Although

Plaintiff has no duty to negate the availability of the section

408(b)(8) affirmative defense, the Court must still consider

whether the facts alleged in the Complaint plainly establish the

exemption’s applicability.”).

                                  -21-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 22 of 26



     Here, plaintiffs allege that the Aon Trusts in which the

Plan invested were “collective investment trusts” maintained by

ATC, a “non-depository bank.”     They also aver that the

investment of Plan assets in the Aon Trusts is permitted by

Schneider as a fiduciary of the Plan other than ATC.         Finally,

although plaintiffs argue that the Plan could have obtained

shares from a lower-cost share class, they have not pled any

facts suggesting that ATC received more than “reasonable

compensation” for the shares it did obtain for the Plan.

Therefore, the complaint does not allege that Schneider’s

conduct fell outside a statutory exemption. Leber v. Citigroup,

Inc., No. 07 Civ. 9329, 2010 U.S. Dist. LEXIS 25097, at *27

(S.D.N.Y. Mar. 16, 2010).

     Plaintiffs also contend that the § 1108(b)(8) exemption is

inapplicable as a matter of law because the purpose of that

exemption is to allow a financial management company to invest

the assets of its plan in its own investment funds.         As a

result, § 1108(b)(8) purportedly does not authorize a third

party fiduciary such as AHIC to invest the assets of its

client’s plan in its own funds.      This session has, however,

found § 1108(b)(8) applicable in a similar case in which a plan

sponsor allegedly caused the plan to invest in funds affiliated

not with the plan’s sponsor but with the plan’s trustee. See

                                  -22-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 23 of 26



Tracey v. Mass. Inst. of Tech., 404 F. Supp. 3d 356, 363-64 (D.

Mass. 2019).    Plaintiffs have cited no authority to demonstrate

that § 1108(b)(8) proscribes the transaction at issue here, nor

have they attempted to rebut Schneider’s claim of compliance

with that statutory provision.

     Accordingly, the Court will dismiss Count VI with respect

to Schneider.

          2.      Against AHIC (Counts VI and VII)

     Finally, plaintiffs allege, as they did against Schneider,

that AHIC violated ERISA’s ban on certain transactions.         In

Count VI, they assert that AHIC is liable under 29 U.S.C.

§ 1106(a) for using Plan assets to compensate itself and fund

the Aon Trusts.     In Count VII, plaintiffs contend that AHIC is

also liable under 29 U.S.C. § 1106(b) for that same conduct.

                  a. Use of Plan assets to hire AHIC

     AHIC first asserts that Counts VI and VII should be

dismissed insofar as they allege liability for causing the Plan

to expend Plan assets to AHIC because AHIC was not the fiduciary

responsible for approving that expenditure.

     The terms of § 1106 make it clear that only fiduciaries are

prohibited from engaging in the listed transactions. See

generally 29 U.S.C. § 1106(a)-(b).       A party’s status as a

                                  -23-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 24 of 26



fiduciary “is not an all or nothing proposition” but rather

depends upon the actions that the party undertakes relating to

the administration and management of an ERISA plan. In re Fid.

Erisa Fee Litig., No. CV 19-10335-LTS, 2020 WL 759542, at *5 (D.

Mass. Feb. 14, 2020) (quoting Beddall v. State St. Bank & Tr.

Co., 137 F.3d 12, 18 (1st Cir. 1998)).

     It is well-established that a service provider to an ERISA

plan does not act as a fiduciary when negotiating its own fees

with that plan. See, e.g., Santomenno v. Transamerica Life Ins.

Co., 883 F.3d 833, 838 (9th Cir. 2018) (“A service provider is

plainly not involved in plan management when negotiating its

prospective fees.”); Renfro v. Unisys Corp., 671 F.3d 314, 324

(3d Cir. 2011) (service provider “owes no fiduciary duty with

respect to the negotiation of its fee compensation”); Hecker,

556 F.3d at 583 (“[A] service provider does not act as a

fiduciary with respect to the terms in the service agreement if

it does not control the named fiduciary’s negotiation and

approval of those terms.”).

     Here, the complaint indicates that AHIC was not acting as a

fiduciary when negotiating compensation for the services it

provided to the Plan, which were ultimately approved by

Schneider as the Plan’s fiduciary.       Consequently, it cannot be



                                  -24-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 25 of 26



held liable under § 1106 for the disbursement of Plan assets for

that purpose.

                b. Investing in the Aon Trusts

     AHIC next maintains that the remaining allegations against

it in Counts VI and VII, namely that it improperly caused the

Plan to invest in the Aon Trusts, should be dismissed because

that investment decision and the resulting payments are

permitted under 29 U.S.C. § 1108.

     This Court has already concluded that § 1108(b)(8) applies

to the Plan’s investments in the Aon Trusts and that plaintiffs

have not alleged facts sufficient to negate that exemption.            The

only argument not yet explored is plaintiffs’ claim that there

are no exceptions to the conduct prohibited by § 1106(b).

     Plaintiffs cite several cases for the proposition that

§ 1106(b) “admits of no exceptions.” Nat’l Sec. Systems v. Iola,

700 F.3d 65, 94 (3d Cir. 2012); see also Barboza v. Cal. Assn.

of Prof'l Firefighters, 799 F.3d 1257, 1269-70 & n.5 (9th Cir.

2015).   Those cases, however, dealt with exemptions in

§ 1108(b)(2) and (c)(2), specifically, which the Department of

Labor (“DOL”) has indicated are inapplicable to § 1106(b). See

29 C.F.R. § 2550.408b-2.    In contrast, the DOL and several other

courts have determined that § 1108(b)(8) does, in fact, apply to


                                  -25-
     Case 1:20-cv-11006-NMG Document 57 Filed 03/26/21 Page 26 of 26



§ 1106(b). See, e.g., DOL Adv. Op. No. 96-15A, 1996 WL 453859,

at *3 n.3 (Aug. 7, 1996); Feinberg v. T. Rowe Price Grp., Inc.,

2021 U.S. Dist. LEXIS 26549, at *40 (D. Md. Fed. 9, 2021);

Patterson v. Stanley, 2019 U.S. Dist. LEXIS 174832, at *25

(S.D.N.Y. Oct. 7, 2019).    Therefore, § 1108(b)(8) exempts

conduct that would otherwise violate either § 1106(a) or (b).

     Because this Court has concluded that plaintiffs have not

alleged facts to foreclose the applicability of § 1108(b)(8) to

the complained-of conduct, that exemption bars liability under §

1106(b) as well as under § 1106(a).       Accordingly, Counts VI and

VII fail to state claims against AHIC.

                                 ORDER

     For the foregoing reasons,

     (a)   the motion of Schneider Electric Holdings, Inc. to
           dismiss plaintiffs’ complaint (Docket No. 34) is, with
           respect to Count V and the imprudence claims in Counts
           I-IV, DENIED, but otherwise, ALLOWED; and

     (b)   the motion of Aon Hewitt Investment Consulting Inc. to
           dismiss plaintiffs’ complaint (Docket No. 36) is, with
           respect to Count I, DENIED, but otherwise, ALLOWED.



So ordered.
                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated March 26, 2021

                                  -26-
